    Case: 1:17-md-02804 Doc #: 3619 Filed: 01/21/21 1 of 3. PageID #: 508991

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION         )               MDL 2804
                                    )
OPIATE LITIGATION                   )               Case No. 1:17-md-2804
                                    )
This Document Relates to:           )               Hon. Dan Aaron Polster
                                    )
Track Three Cases                   )
____________________________________)

               UNOPPOSED MOTION TO DISMISS RITE AID CORPORATION

         Pursuant to Rule 21 of the Federal Rules of Civil Procedure, Plaintiffs Lake County

  and Trumbull County hereby move to dismiss Defendant Rite Aid Corporation from the Track

  Three cases without prejudice. Rite Aid Corporation does not oppose this motion.

         On June 16, 2020, Rite Aid Corporation filed a motion under Rule 12(b)(2) to dismiss

  the complaints in the Track Three cases for lack of personal jurisdiction. (Doc. 3338.) If this

  Rule 21 motion is granted, the Rule 12(b)(2) motion to dismiss for lack of personal

  jurisdiction will become moot.

         WHEREFORE, Plaintiffs Lake County and Trumbull County respectfully request that

  the Court grant this motion and dismiss Rite Aid Corporation from the Track Three cases

  without prejudice.

  Date: January 21, 2021                        Respectfully submitted,

                                                    Paul J. Hanly, Jr.
                                                    SIMMONS HANLY CONROY
                                                    112 Madison Avenue, 7th Floor
                                                    New York, NY 10016
                                                    (212) 784-6400
                                                    (212) 213-5949 (fax)
                                                    phanly@simmonsfirm.com

                                                    Joseph F. Rice
                                                    MOTLEY RICE
                                                    28 Bridgeside Blvd.
                                                    Mt. Pleasant, SC 29464
                                                    (843) 216-9000
                                                    (843) 216-9290 (Fax)
                                                    jrice@motleyrice.com
Case: 1:17-md-02804 Doc #: 3619 Filed: 01/21/21 2 of 3. PageID #: 508992

                                       Paul T. Farrell, Jr., Esq.
                                       FARRELL LAW
                                       422 Ninth Street
                                       Huntington, WV 25701
                                       (304) 654-8281
                                       paul@farrell.law

                                       Plaintiffs’ Co-Lead Counsel

                                       W. Mark Lanier
                                       LANIER LAW FIRM
                                       10940 W. Sam Houston Pkwy N., Ste 100
                                       Houston, TX 77064
                                       (713) 659-5200
                                       (713) 659-2204 (Fax)
                                       wml@lanierlawfirm.com

                                       Trial Counsel

                                       /s/Peter H. Weinberger
                                       Peter H. Weinberger (0022076)
                                       SPANGENBERG SHIBLEY & LIBER
                                       1001 Lakeside Avenue East, Suite 1700
                                       Cleveland, OH 44114
                                       (216) 696-3232
                                       (216) 696-3924 (Fax)
                                       pweinberger@spanglaw.com

                                       Plaintiffs’ Liaison Counsel

                                       Frank Gallucci (0072680)
                                       Plevin & Gallucci
                                       55 Public Square, Suite 2222
                                       Cleveland, Ohio 44113
                                       fgallucci@pglawyer.com
                                       Phone: (216) 861-0804

                                       Hunter J. Shkolnik
                                       Salvatore C. Badala
                                       Joseph L. Ciaccio
                                       Napoli Shkolnik PLLC
                                       360 Lexington Avenue
                                       New York, New York 10017
                                       hunter@napolilaw.com
                                       sbadala@napolilaw.com
                                       jciaccio@napolilaw.com
                                        Phone: (212) 397-1000

                                       Counsel for Lake and Trumbull Counties
   Case: 1:17-md-02804 Doc #: 3619 Filed: 01/21/21 3 of 3. PageID #: 508993

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of January, 2021, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF System. The foregoing will

be served on counsel of record.

                                                 /s/Peter H. Weinberger
                                                 Peter H. Weinberger
                                                 Plaintiffs’ Liaison Counsel
